EXHIBIT 10.4

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

THIS ADDENDUM (“Addendum”) is made this 29th day of December, 2005, by and
between FIRST BANK OF HENRY COUNTY, a bank organized under the laws of the State
of Georgia (the “Bank”), and THADDEUS M. WILLIAMS, a resident of the State of
Georgia (the “Executive”).

 

WHEREAS, the parties entered into an Employment Agreement dated April 30, 2004,
(the “Employment Agreement”);

 

WHEREAS, the Employment Agreement at Section 19 concerning “Entire Agreement”
provides that the Employment Agreement between the parties may not be amended or
modified in any way except by mutual agreement of the parties in a written
instrument; and

 

WHEREAS, The Employment Agreement did not reflect the true intent of the parties
with respect to incentive compensation and stock options; and

 

WHEREAS, the parties now desire and have agreed to amend and modify the
Employment Agreement by way of this written Addendum thereto in order to reflect
and correct this intent;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties, and for the grant of an option to purchase the number
of shares described, and for other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree to amend and modify the Employment Agreement as
follows:

 

4.               Amendment to Paragraph 4.2.  Paragraph 4.2 of the Employment
Agreement is hereby modified and amended to read as follows:

 

“4.2        Incentive Compensation.

 

(a)           Cumulative Profitability Bonus.  At such time as the Bank becomes
cummulatively profitable for a period of three (3) consecutive months, the
Executive shall be eligible to receive a one-time bonus equal to $10,000 (the
“Cumulative Profitability Bonus”), subject to the Board of Directors’ evaluation
of the Executive’s performance.

 

(b)           Annual Profitability Bonus.  Beginning with the calendar year
following the calendar year in which the Cumulative Profitability Bonus is paid
under Section 4.2(a), the Executive shall be eligible to receive annual bonus
compensation based upon fiscal year-end net income of the Bank, as customarily
determined by the Bank’s independent auditors, without giving effect to
extraordinary items, but in any event reducing net income to reflect the payment
of annual bonuses for such fiscal year, and the grant of stock options under
this

 

1

--------------------------------------------------------------------------------


 

Section 4.2(b) and under any similar provisions of other employment agreements
to which the Bank is a party, as follows:

 

Bonus Levels

 

Stock Options

 

Fiscal Year-End
Net Income of Bank

 

 

 

 

 

10% of annual salary plus

 

2,000 option

 

At least $200,000 but less than $500,000

20% of annual salary plus

 

4,000 option

 

At least $500,000 but less than $800,000

30% of annual salary plus

 

6,000 option

 

At least $800,000 but less than $1,200,000

40% of annual salary plus

 

8,000 option

 

At least $1,200,000 but less than $1,500,000

50% of annual salary plus

 

10,000 option

 

At least $1,500,000 but less than $2,000,000

60% of annual salary plus

 

12,000 option

 

At least $2,000,000 but less than $2,600,000

70% of annual salary plus

 

14,000 option

 

Equal to or more than $2,600,000

 

The stock options will have an exercise price equal to the fair market value of
FirstBank Financial Services, Inc.’s (“Company”) common stock on the date of
grant and will be granted under the FirstBank Financial Services, Inc. 2005
Stock Incentive Plan.  The stock options will be subject to the terms of a
separate stock option agreement.

 

(c)           Discretionary Bonus.  The Executive shall be eligible for
additional bonus payments at the discretion of the Board of Directors of the
Bank based on its evaluation of the Executive’s performance.  The factors that
the Board of Directors will consider in determining the amount of any additional
bonus include, but are not limited to, the Bank’s profitability, earnings growth
and quality of assets (measured by the results of regulatory examinations).

 

No bonuses will be paid under this Section 4.2 if the Bank does not have a
CAMELS rating of 1 or 2 for the time period to which such bonus relates or if
the Bank is subject to any active regulatory investigation for the time period
to which the bonus relates, excluding routine regulatory exams.”

 

5.               Amendment to Paragraph 4.3.  Paragraph 4.3 of the Employment
Agreement is hereby modified and amended to read as follows:

 

“4.3        Stock Options.  For each year during the Term, the Executive will be
entitled to receive an option to purchase 2,500 shares of the Company’s common
stock at a per share price equal to the fair market value of the Company’s
common stock on the date of grant which shall be granted under the Company’s
2005 Stock Incentive Plan.  For 2005, the option shall be granted on or before
December 31, 2005.  For years subsequent to 2005, the option shall be granted on
each anniversary of the Effective Date.  The stock options will be subject to
the terms of a separate stock option agreement.  Notwithstanding the foregoing,
the options described in this Section 4.3(b) shall only be granted if sufficient
shares are reserved for issuance pursuant to the Company’s Stock Incentive Plan
as of the date the options are to be granted.”

 

2

--------------------------------------------------------------------------------


 

6.               Remainder in Full Force and Effect.  The remainder of the
Employment Agreement shall remain unchanged and shall remain in full force and
effect in accordance with all of its terms and conditions.

 

IN WITNESS WHEREOF, the parties have executed this Addendum to the Employment
Agreement, as of the date first written above.

 

 

 

FIRST BANK OF HENRY COUNTY

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

THE EXECUTIVE:

 

 

 

THADDEUS M. WILLIAMS

 

 

 

 

 

3

--------------------------------------------------------------------------------